Title: From Thomas Jefferson to Levi Lincoln, 24 June 1804
From: Jefferson, Thomas
To: Lincoln, Levi


          
            June 24. 1804.
          
          Extract of a letter from Thos. Barclay British Consul at N. York, to Dewitt Clinton esq. Mayor of the city dated June 18. 1804.
          ‘His (Capt. Bradley’s) orders from Vice Admiral Sir Andrew Mitchell direct him to proceed from hence, on the delivery of his dispatches, on a cruize for the protection of the trade not only of His Majesty’s subjects but of that of the people of these states, and which has lately suffered much from the depredations of several French privateers on this coast. I am led to believe the Admiral was induced to send these ships for the above purpose in consequence of my having transmitted to him the copy of a letter I lately recieved from the President of the Marine insurance company, stating the injury the American commerce had sustained from the predatory corsairs, and requesting that measures might be taken to protect the American as well as British commerce from further losses.’
          Thus it seems a citizen invites a belligerent to come on our coast to protect a commerce, in which he is interested, from the other belligerent. another citizen may with equal right, to protect his commerce with the other belligerent, invite him also on our coast, and thus make that the principal theater of the war, and defeat all the measures of the government for the preservation of peace and neutrality. is not this a criminal correspondence under the act of Jan. 1799? is it not unlawful as taking part in a war against a nation in amity with the US.?
          The opinion of the Attorney general is desired with a view to the prosecution of the offender if it be a punisheable offence.
          
            Th: Jefferson 
          
        